Name: Decision (EU) 2017/2380 of the European Parliament and of the Council of 12 December 2017 amending Directive 2010/40/EU as regards the period for adopting delegated acts (Text with EEA relevance. )
 Type: Decision
 Subject Matter: communications;  transport policy;  information technology and data processing;  land transport;  organisation of transport;  executive power and public service;  EU institutions and European civil service;  European Union law
 Date Published: 2017-12-20

 20.12.2017 EN Official Journal of the European Union L 340/1 DECISION (EU) 2017/2380 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 12 December 2017 amending Directive 2010/40/EU as regards the period for adopting delegated acts (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Directive 2010/40/EU of the European Parliament and of the Council (3) provides for the development of specifications for priority actions within priority areas. (2) Since the entry into force of Directive 2010/40/EU, four delegated acts relating to priority actions of that Directive have been adopted by the Commission. They address in particular eCall and data-sharing mechanisms that facilitate electronic data exchange between the relevant public authorities and stakeholders and the relevant intelligent transport systems (ITS) service providers. There is a need for further delegated acts regarding actions that are still to be addressed and that fall within the scope of Directive 2010/40/EU. (3) Under Article 12 of Directive 2010/40/EU, the power conferred on the Commission to adopt the delegated acts referred to in Article 7 of the Directive expires on 27 August 2017. (4) In order to achieve the objectives of Directive 2010/40/EU, the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union should be delegated to the Commission in respect of the specifications necessary to ensure the compatibility, interoperability and continuity for the deployment and operational use of ITS for the priority actions for an additional period of five years starting from 27 August 2017. This period should be tacitly extended for periods of the same duration, unless the European Parliament or the Council oppose such an extension. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level, and that those consultations be conducted in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making (4). In particular, to ensure equal participation in the preparation of delegated acts, the European Parliament and the Council receive all documents at the same time as Member States' experts, and their experts systematically have access to meetings of Commission expert groups dealing with the preparation of delegated acts, HAVE ADOPTED THIS DECISION: Article 1 Directive 2010/40/EU is amended as follows: (1) Article 12 is replaced by the following: Article 12 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 7 shall be conferred on the Commission for a period of five years from 27 August 2017. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 7 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. Before adopting a delegated act, the Commission shall consult experts designated by each Member State in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making. 5. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 6. A delegated act adopted pursuant to Article 7 shall enter into force only if no objection has been expressed either by the European Parliament or by the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council.; (2) Articles 13 and 14 are deleted; (3) in Article 17, paragraph 5 is replaced by the following: 5. In accordance with the advisory procedure referred to in Article 15(2), the Commission shall adopt a working program by 27 February 2011. The working programme shall include objectives and dates for its implementation every year and if necessary shall propose the necessary adaptations. The Commission shall update the working programme related to the actions under Article 6(3) by 10 January 2019 and before each subsequent five-year extension of the power to adopt delegated acts in accordance with Article 12(2).. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Strasbourg, 12 December 2017. For the European Parliament The President A. TAJANI For the Council The President M. MAASIKAS (1) OJ C 345, 13.10.2017, p. 67. (2) Position of the European Parliament of 15 November 2017 (not yet published in the Official Journal) and decision of the Council of 4 December 2017. (3) Directive 2010/40/EU of the European Parliament and of the Council of 7 July 2010 on the framework for the deployment of Intelligent Transport Systems in the field of road transport and for interfaces with other modes of transport (OJ L 207, 6.8.2010, p. 1). (4) OJ L 123, 12.5.2016, p. 1.